DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 10] of REMARKS,
	As illustrated above in Hebert’s FIG. 3, Hebert’s deep trench 130 (allegedly corresponds to the claimed column region) is not in contact with Hebert’s bottom dopant region135-B (allegedly corresponds to the bottom region of the claimed third impurity region).
Hebert, therefore, fails to disclose or even suggest the features of “the column region is in contact with a bottom surface of the third impurity region,” as recited in amended independent claim 1.
Examiner’s reply:
The limitation ‘in contact’ in last line of claim 1 is broad and can be explained using broadest reasonable interpretation. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004). In the instant case, ‘in contact’ can be explained as ‘in direct contact’ or in ‘electrical/indirect contact’. The term "direct contact" means that a first element, such as a first structure, and a second element, such as a second structure, are connected without any intermediary conducting, insulating or semiconductor layers at the interface of the two elements. As an example, referring to applicant’s fig. 3, the column region (CR) is in direct contact with the bottom surface of the third impurity region (CSR). The term "indirect contact" means that a first element, such as a first structure, and a second element, such as a second structure, are connected with one or more intermediary conducting, insulating or semiconductor layers at the interface of these two elements. As an example, referring to applicant’s fig. 3, P-base region (BR) is in electrical/indirect contact (via CR) with the bottom surface of the third impurity region (CSR).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebert (US 20100044791 A1) of record.

Regarding independent claim 1, Hebert teaches “A semiconductor device (100, fig. 3; ¶¶ 0031-0033) comprising: 
a semiconductor substrate (120); 
a first impurity region (125, ‘The N substrate regions’, ¶ 0031, ¶¶ 0041) of a first conductivity type (N) formed on the semiconductor substrate (120);
a second impurity region (150) of a second conductivity type (P) opposite to the first conductivity type (N) formed on the first impurity region (125);
a first gate trench 232 (fig. 9F) and a second gate trench (232) penetrating the second impurity region (150, fig. 3) to reach the first impurity region (125); 
gate electrodes (145) embedded in the first gate trench and the second gate trench via a gate insulating film (140) respectively;
a column region (130) of the second conductivity type (P) formed in the first impurity region (125) between the first gate trench and the second gate trench; and
a third impurity region (135-B, 135-S) of the first conductivity type (N) formed in the first impurity region (125) covering a bottom portion of the first gate trench, wherein
a depth of a bottom portion of the column region (130) is deeper than a depth of each of bottom portions of the first gate trench and the second gate trench, and
the third impurity region (135-B, 135-S) is formed between the first gate trench and the column region, and
the column region (130) is in (electrical/indirect as explained in ‘Response to Arguments’ above) contact with a bottom surface of the third impurity region (135-B, 135-S)”.

Regarding claim 2, Hebert further teaches “The semiconductor device according to claim 1, wherein the third impurity region (135-B, 135-S) is in contact with a bottom surface of the first gate trench or the second gate trench and in contact with a side surface connecting with the bottom surface thereof”.

Regarding claim 3, Hebert further teaches “The semiconductor device according to claim 1, wherein a bottom surface of the third impurity region (135-B, 135-S) is in contact with the first impurity region (125)”.

Regarding claim 4, Hebert further teaches “The semiconductor device according to claim 1, wherein an impurity density of the third impurity region (135-B, 135-S) is higher than an impurity density of the first impurity region (125)” (fig. 9G).

Regarding claim 5, Hebert further teaches “The semiconductor device according to claim 1, wherein the column region (130) overlaps the third impurity region (135-B, 135-S) in plan view” (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert of record in view of OKUMURA et al. (JP 2012004458 A).

Regarding independent claim 6, Hebert teaches “A semiconductor device (100, fig. 3; ¶¶ 0031-0033) comprising: 
a semiconductor substrate (120); 
a first impurity region (125, ‘The N substrate regions’, ¶ 0031, ¶¶ 0041) of a first conductivity type (N) formed on the semiconductor substrate (120);
a second impurity region (150) of a second conductivity type (P) opposite to the first conductivity type (N) formed on the first impurity region (125);
a first gate trench 232 (fig. 9F) and a second gate trench (232) formed from the second impurity region (150, fig. 3) to the first impurity region (125); 
gate electrodes (145) embedded in the first gate trench and the second gate trench via a gate insulating film (140) respectively;
a column region (130) of the second conductivity type (P) formed in the first impurity region (125) between the first gate trench and the second gate trench; and
a third impurity region (135-B, 135-S) of the first conductivity type (N) formed in the first impurity region (125) covering bottom portions of the first gate trench and the second gate trench, wherein 
a depth of a bottom portion of the column region (130) is deeper than a depth of each of bottom portions of the first gate trench and the second gate trench, and
the third impurity region (135-B, 135-S) is formed between the first gate trench or the second gate trench and the column region (130), and 
the third impurity region (135-B, 135-S) has a multi-stage structure extending toward the semiconductor substrate, and
………”. 

But Hebert is not explicit upon the provision of wherein 
“an impurity density of the third impurity region is higher than an impurity density of the first impurity region”.
However, OKUMURA et al. teach a similar device, wherein
“an impurity (n type) density of the third impurity region (18, fig. 1) is higher than an impurity (n type) density of the first impurity region (2)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Hebert and OKUMURA et al. to heavily dope the third impurity region higher than an impurity density of the drift region according to the teachings of OKUMURA et al. with a motivation to stop the diffusion for the p-type base layer. See OKUMURA et al., First Embodiment. 


Regarding claim 7, Hebert further teaches “The semiconductor device according to claim 1, wherein the third impurity region (135-B, 135-S) is in contact with a bottom surface of the first gate trench or the second gate trench and in contact with a side surface connecting with the bottom surface thereof”.

Regarding claim 9, Hebert further teaches “The semiconductor device according to claim 1, wherein an impurity density of the third impurity region (135-B, 135-S) is higher than an impurity density of the first impurity region (125)” (fig. 9G).

Regarding claim 10, Hebert further teaches “The semiconductor device according to claim 1, wherein the column region (130) overlaps the third impurity region (135-B, 135-S) in plan view” (fig. 3).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817